DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07 MAY 2021 has been entered.

Response to Amendment
Examiner notes the amendment filed 07 MAY 2021.  The status of the claims is as follows:
Claims 1-9, 11-13, and 15-23 are pending.
Claims 10 and 13 are canceled.
Claim 1 is amended.
Claim 23 is new.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 11-13, and 15-23 are rejected under 35 U.S.C. 103 as being unpatentable over Yang ‘391 (U.S. 6,911,391) in view of Gandikota ‘756 (U.S. PGPub 2015/0206756), Ganguli ‘417 (U.S. PGPub 2010/0102417), and Lee ‘930 (U.S. PGPub 2004/0115930).
Claim 1 – Yang ‘391 teaches a method of coating a substrate, the method comprising: 
depositing a layer comprising Ti, Si and N by introducing a precursor gas and a flushing gas into a process chamber holding the substrate in a plurality of steps, wherein each of the steps is performed in one or more cycles (Column 6 Line 63 – Column 7 Line 32 and Figure 3B, Column 7 Line 66 – Column 8 Line 38 and Figure 3D, Column 8 Lines 39-55 and Column 2 Lines 13-20 for the combination of TiSi and TiSiN layers between embodiments) , wherein the steps comprise:
depositing Ti in a first step with a first Ti precursor gas (Figures 3B and 3D, steps 622-630 and 672-680 respectively),
depositing TiSi in a second step with a second Ti precursor gas and a first Si precursor gas (Figure 3B, steps 632 – 638), and
in a third step following the second step, depositing TiSiN with a third Ti precursor gas, a second N precursor gas and a second Si precursor gas (Figure 3D, steps 682-688).
Examiner notes that Column 2 Lines 13-20 render obvious a combined passivation layer of TiSi and TiSiN.  As such, Examiner holds that it would have been obvious to modify Yang ‘391 to deposit both the TiSi and TiSiN layers 
Yang ‘391 does not start with a TiN layer in its first deposition, instead starting with a Ti layer.  Yang ‘391 is drawn to the field of integrated circuits (Column 1 Lines 15 – 29) and further teaches that its deposited products are usually further overcoated with e.g. tungsten (Column 1 Lines 50 – 53).  Gandikota ‘756 is drawn to the formation of semiconductor devices (Abstract) and particularly of the type where titanium silicon nitride is interposed between two conductive materials (e.g. Figure 2B, PG 0054-0058).  In particular, it is noted that the titanium silicon nitride layer may be deposited either on the base conductive layer (analogous to titanium in Yang ‘391) or on a titanium nitride layer.  Following the deposition of titanium silicon nitride, the layer is overcoated with tungsten (again analogous to a further process step of Yang ‘391).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Yang ‘391 to incorporate a titanium nitride layer over the base titanium layer as suggested by Gandikota ‘756, as Yang ‘391 is drawn to the formation if integrated circuit layers and Gandikota ‘756 teaches that adding titanium nitride and/or titanium silicon nitride allows for control of the electrical properties of the substrate (e.g. PG 0027).  ALD processes are enabled at Gandikota ‘756 PG 0027.
Yang ‘391 / Gandikota ‘756 do not expressly teach the sequence of deposition steps to form the final TiSiN layer on the substrate.  Yang ‘391 / Gandikota ‘756 teach the vapor deposition of a ternary material (TiSiN is a ternary material).  Ganguli ‘417 is drawn to a vapor deposition method for ternary prima facie obvious.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Yang ‘391 / Gandikota ‘756 to form a titanium nitride sublayer before introducing a silicon precursor to form a titanium silicon nitride layer as suggested by Ganguli ‘417, as Yang ‘391 / Gandikota ‘756 want to form the ternary compound titanium silicon nitride and Ganguli ‘417 teaches that a known way to form ternary compounds comprising titanium nitride is to form a layer of titanium nitride and expose it to a precursor of the third desired material, e.g. silicon.  Examiner notes that the silicon sublayer of Ganguli ‘417 is the final deposition step of depositing the layer, and substituting that sequence of precursors in Yang ‘391 would make it the final deposition step of depositing the particular layer of TiSiN.  The claim as presented does not preclude further layers being formed after the completion of the TiSiN layer.  Further, Examiner notes that it is well settled that changes in sequence of adding ingredients is prima facie obvious.  In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 prima facie obvious.).  See MPEP 2144.04(IV)C.  As regards Burhans specifically, Examiner notes that the order of introducing precursors in an ALD process necessarily and predictably controls the gradient composition of the deposited layer, as ALD operates by depositing monolayers of material; changing the order of precursors predictably changes the order of deposited monolayers.
Yang ‘391 / Gandikota ‘756 / Ganguli ‘417 do not expressly teach that the deposition occurs at temperatures that cause a decomposition reaction at a substrate surface between sequentially introduced precursors.  It is noted that Ganguli ‘417 is open to non-plasma ALD embodiments (PG 0011 teaches PE-ALD as an alternative to ALD) at elevated temperatures (PG 0019 embodies 340-370 degrees Celsius as a preferred embodiment and PG 0050 is enabling for substrate temperatures up to 500 degrees Celsius).  Lee ‘930 is drawn to the formation of e.g. titanium silicon nitride on a substrate surface by atomic layer deposition (e.g. PG 0028) utilizing decomposition reactions between two sequentially deposited material gases at a temperature of 350 – 450 degrees Celsius (PG 0032, supported by PG 0029 – 0031).  The method of Lee ‘930 advantageously allows for the deposition of a thick barrier metal layer with low resistivity (PG 0009-0011).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Yang ‘391 / Gandikota ‘756 / Ganguli ‘417 to utilize thermal decomposition processes in forming its titanium silicon nitride layer as suggested by Lee ‘930, as Yang ‘391 / Gandikota ‘756 / Ganguli ‘417 want to form titanium silicon nitride layers by ALD processes, Ganguli ‘417 teaches that the ALD processes can be 
Claim 2 – Yang ‘391 / Gandikota ‘756 / Ganguli ‘417 / Lee ‘930 teach the claimed cycle of Claim 2 (Yang ‘391 Figure 3B and 3D, purge / Ti / purge / reductant as many times as desired which is an ALD cycle, and the next step in either figure after the repetitions is a purge cycle; Gandikota ‘756 PG 0027 enabling ALD of titanium nitride). 
Claim 3 – Yang ‘391 / Gandikota ‘756 / Ganguli ‘417 / Lee ‘930 teach the claimed cycle of Claim 3 (Yang ‘391 Figure 3B, purge / Ti / purge / Si as many times as desired, and the next step after the repetitions is a purge cycle; if the process is repeated e.g. 10 times m and k both equal 10).
Claim 4 – Claim 4 is rejected as Claim 3 (an arbitrary number of Ti / purge followed by Si / purge cycles is taught as described above).
Claim 5 – Yang ‘391 / Gandikota ‘756 / Ganguli ‘417 / Lee ‘930 teach the claimed cycle of Claim 5 (Yang ‘391 Figure 3D, purge / Ti / purge / N+Si repeated an arbitrary number of times, and the next step thereafter is a purge step) except that the nitrogen and silicon precursors are added together instead of sequentially.  It is well settled that the selection of any order of mixing ingredients is prima facie obvious.  In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930).  See also MPEP 2144.04.C.  As such, Examiner finds it obvious to separately introduce the silicon and nitrogen precursors commensurate with Claim 5.
Claim 6 – Claim 6 is rejected as Claim 5 (an arbitrary number of cycle repetitions is taught as discussed above).
Claims 7 and 8 – Claims 7 and 8 relate to the gas pressure of the reactants.  Yang ‘391 teaches that system pressure is a known process parameter in the deposition process (e.g. Column 8 Lines 3-5).  Yang ‘391 / Gandikota ‘756 / Ganguli ‘417 / Lee ‘930 discloses the claimed invention except for the precursor gas pressure.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to adjust the precursor gas pressure such that desired reaction conditions are obtained, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).
Claim 9 – Claim 9 relates to the chamber pressure and temperature for deposition.  Yang ‘391 teaches that system pressure is a known process parameter in the deposition process (e.g. Column 8 Lines 3-5).  Ganguli ‘417 enables substrate temperatures of 400 – 500 degrees Celsius at PG 0050 and Lee ‘930 enables substrate temperatures of 400 – 450 degrees Celsius at PG 0032.  Yang ‘391 / Gandikota ‘756 / Ganguli ‘417 / Lee ‘930 discloses the claimed invention except for the reaction pressure.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to adjust the reaction pressure such that desired reaction conditions are obtained, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).  Claim 9 further relates to the introduction time of the precursor materials.  The amount of time a precursor gas flows is directly related to the concentration of precursor gas in the chamber.  It is well settled that differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  As such, Examiner holds that in the absence of evidence that a particular precursor concentration is critical, selection of any particular time for the introduction of precursor into the chamber is obvious to optimize.
Claim 11 – Yang ‘391 / Gandikota ‘756 / Ganguli ‘417 / Lee ‘930 disclose the use of a vacuum pump to adjust the pressure as desired throughout the course of the deposition process (Yang ‘391 Lines 45 – 50).
Claim 12 – Yang ‘391 / Gandikota ‘756 / Ganguli ‘417 / Lee ‘930 teaches the method of Claim 12; as discussed in the rejection of Claim 1, Yang ‘391 teaches Ti / TiSi / TiSiN as a layer structure and Gandikota ‘756 teaches the interchange of the base Ti layer with a TiN layer.  The core region is TiSi, which is nitrogen free; the first and second boundary layers are TiN and TiSiN respectively which contain nitrogen.
Claim 13 – Claim 13 is rejected on the same basis as Claim 12.  The core TiSi layer is not disclosed as utilizing any nitrogen containing precursors in its deposition (e.g. Yang ‘391 Column 7 Lines 11-21, titanium tetrachloride, purge, silane, purge, and repeat).
Claims 15 and 18 – Yang ‘391 teaches titanium tetrachloride, tetrakis(dimethylamino)titanium and tetrakis (diethylamino)titanium as titanium precursors (Column 5 Lines 30-39).  Claim 15 requires that the first, second, and third titanium precursors are different; Claim 18 requires that they are all the same.  It is well settled that [t]he selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See also MPEP 2144.07.  As such, it is held to be prima facie obvious to select any or all of the cited precursors in any desired combination to deposit the titanium portion of the claimed layers, as Yang ‘391 independently teaches the suitability of each of them for that purpose.  
Claims 16 and 19 – Yang ‘391 teaches dichlorosilane, trichlorosilane, silicon tetrachloride, silane, and disilane as silicon precursors (Column 5 Lines 45-56).  Claim 16 requires that the first and second silicon precursors are different; Claim 19 requires that they are both the same.  It is well settled that [t]he selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See also MPEP 2144.07.  As such, it is held to be prima facie obvious to select any or all of the cited precursors in any desired combination to deposit the silicon portion of the claimed layers, as Yang ‘391 independently teaches the suitability of each of them for that purpose.
Claims 17 and 20 – Yang ‘391 teaches ammonia, dimethylhydrazine, and derivatives thereof as nitrogen precursors (Column 5 Line 66 – Column 6 Line 6).  Examiner holds that in view of the taught species of ammonia and dimethylhydrazine, the derivative monomethylhydrazine is an obvious selection as the intermediate chemical species in the family.  Monomethylhydrazine is a derivative of hydrazine (one hydrogen replaced with a methyl group) and a derivative of dimethylhydrazine (one methyl group replaced with a hydrogen group).  It is well settled that [a] prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979).  See also MPEP 2144.09.I.  Examiner therefore holds that monomethylhydrazine would be obvious in view of the structural similarities to the cited chemicals and the expectation that the closest structural analogues have the desired utility.  Claim 17 requires that the first and second nitrogen precursors are different; Claim 20 requires that they are both the same.  It is well settled that [t]he selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See also MPEP 2144.07.  As such, it is held to be prima facie obvious to select any or all of the cited precursors in any desired combination to deposit the nitrogen portion of the claimed layers, as Yang ‘391 independently teaches or renders prima facie obvious the suitability of each of them for that purpose.
Claim 21 – Yang ‘391 / Gandikota ‘756 / Ganguli ‘417 / Lee ‘930 teaches the claimed order of steps (e.g. PG 0012, 0021) wherein the titanium nitride is formed absent silicon precursors and the silicon is added absent titanium or nitrogen precursors. 
Claim 22 - Yang ‘391 / Gandikota ‘756 / Ganguli ‘417 / Lee ‘930 teach the method according to claim 1, wherein depositing the layer comprises depositing on the substrate that is heated to the temperature of 400 – 700 degrees Celsius that is sufficient to cause formation of each of the TiN, the TiSi and the TiSiN by decomposition reactions between respective sequentially introduced precursor gases (Ganguli ‘417 PG 0050, Lee ‘930 PG 0032).
Claim 23 - Yang ‘391 / Gandikota ‘756 / Ganguli ‘417 / Lee ‘930 teach the method according to claim 1, further comprising forming a contact metal directly on the Si sublayer (Yang ‘391 Figure 3D; after formation of the TiSiN layer, the next precursor deposited is titanium, which is a contact layer and forms a layer of titanium on the surface of the layer just deposited; incorporating the precursor regime of Ganguli ‘417, this surface will be a silicon surface).

Response to Arguments
Applicant's arguments filed 07 MAY 2021 have been fully considered but they are not persuasive.
Applicant argues (Pages 7-10) that the combination of references does not teach the newly added limitations of Claim 1.
With regards to Applicant’s argument that step 688 is not the final step of forming the stack of layers (Page 8), Examiner notes that Claim 1 does not contain a limitation commensurate in scope with this argument.  Claim 1 requires that the silicon sublayer is the final step of depositing the layer comprising Ti, Si, and N.  That limitation does not preclude the deposition of further layers on the substrate.
Applicant’s argument that Yang ‘391 and Gandikota ‘756 do not teach every limitation of Claim 1 (Page 9) is noted; Examine relies on Ganguli ‘417 and Lee ‘930 to teach further limitations.
Applicant argues (Pages 9-10) that Ganguli ‘417 relates to the formation of TiAlN using plasma treatments.  Examiner notes that Ganguli ‘417 expressly teaches (PG 0021) that its methods for forming TiAlN are equally applicable to 
Applicant argues (Pages 10-11) that Lee ‘930 does not remedy the deficiencies of the previous references.  Examiner respectfully maintains that the alleged deficiencies are in fact addressed by the previous references as discussed above, and therefore Lee ‘930 is not required to address then further.
Applicant argues (Pages 11-12) that the reliance on In re Gibson as cited by Applicant at Page 11 is inapposite because the technologies are different and lead to the formation of different structures.  Examiner notes that the underlying principle of prima facie obviousness still holds until Applicant presents evidence to the contrary.  The arguments of counsel cannot take the place of evidence in the record. In re Schulze,
Applicant argues (Pages 11-12) that each dependent claim is patentable both on its own merits and by virtue of the allowable subject matter of Claim 1.  Examiner notes that Claim 1 is not currently held to contain allowable subject matter; as such, no dependent claim can have allowable subject matter on that basis at this time.  With regards to the other half of the argument, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant argues (Page 12) that Claim 23 that the technical effect of the claim is to form a metal silicide with the silicon sublayer disclosed in Claim 1.  Examiner notes that Claim 23 as presented does not require the formation of a metal silicide; it requires the formation of a contact metal directly on the silicon sublayer.  Deposition of titanium on the silicon sublayer of Ganguli ‘417 is held to read on Claim 23 as presented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL G MILLER/             Examiner, Art Unit 1712                                                                                                                                                                                           
/MICHAEL P WIECZOREK/            Primary Examiner, Art Unit 1712